DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 11/29/2021 wherein claims 1, 17 and 26 have been amended, claims 5-16, 19-22, 25, 27 and 28 have been cancelled and claims 29-39 have been added.
Claims 1-4, 17, 23, 24, 26 and 29-39 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 11/29/2021 overcomes the rejection of claims 1, 4 and 5 made by the Examiner under 35 USC 102(a)(1) over Light (US 626493).  This rejection is withdrawn.
Applicants arguments filed 11/29/2021 regarding the rejection of claims 1-4, 17, 23, 24 and 26 made by the Examiner under 35 USC 103 over Peterson (US 2018/0014524) in view of Jones (US 2010/0227010) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 8/27/2021.
In regards to the 103 rejection, Applicant asserts the following:
Petersen describes lures for attracting insects that include two or more insect attractants which are “separated into different compartments”. Petersen seeks to avoid interactions because they render the product “less effective as attractants”. The instant claims require a combination as in a mixture which is opposite to Petersen; and
The rejection should be withdrawn because the rejection does not properly account for combinations and methods for attracting mammals.
In response to A, Applicant is correct in that Petersen teaches a system wherein attractants are separated so as to prevent chemical interaction. However, Applicant missed a critical feature of Petersen. Claim 1 of Petersen claims “[A]n insect control device comprising: a shell including a first compartment and a second compartment, the first and second compartment being configured to hold attractant compounds; two or more insect attractant compounds, the insect attractant compounds including one or more acidic attractant compounds and one or more alcohol attractant compounds including an alcohol, the acidic attractant compounds being disposed in the first compartment and the alcohol attractant compounds being disposed in the second compartment; a first diffusion membrane configured to control release of the acidic attractant compounds from the first compartment; and a removable sealing layer configured to seal the first compartment and the second compartment.” Significantly, claim 13 of Petersen claims the device of claim 1 “further comprising at least one of the esters listed in Table IV, the at least one ester being disposed in the first or second compartment.” It’s noted that the alcohol may be hexanol and the ester may be 2-methylbutyl acetate (see Tables III and IV, respectively). Thus, it appears that Petersen suggests a compartment comprising together a) hexanol and b) 2-methylbutyl acetate as required by the instant claims.  
In response to B, the method of attracting mammals is suggested by Jones. Jones teaches that hexanol is known to be used in methods of attracting unwanted mammalian pests like mice and rats (see [0012, 0056, 0132]).  Thus, it would be obvious to any ordinary skilled person that the insect lures of Petersen could by also used as lures for mammal species such as rodents and mice with a reasonable expectation for success.  See MPEP 2143(I)(D). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 17, 23, 24, 26, 29-35 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2018/0014524; filed 2/17/2015) in view of Jones et al. (US 2010/0227010).
Peterson is directed to an insect lure trap. The insect lure trap is to comprise insect attractants including alcohols, such as 1-hexanol, and esters, such as 2-methylbutyl acetate (see [0046] and Tables 3 and 4). The hexanol and 2-methylbutyl acetate may be combined together (see claim 13) (see instant claims 1-4, 29, 30 and 34). The attractants may be in a liquid form together with solvents (i.e. a carrier) (see [0047] and claim 12) (see instant claims 26, 33 and 35). With respect to the requirement that the compounds be “synthetic” as required by instant claims 6 and 12, Peterson fails to teach as much. However, given that “synthetic” and natural chemical compounds are identical, such a claim requirement, therefore, does not change the fundamental structure of the composition absent some evidence to the contrary. 
Peterson fails 
Jones is directed to pesticidal compositions and methods of use. The composition may be in the form of a spray, an aerosol, paste and so on (see abstract and claim 24) (see instant claims 26, 33 and 35). Jones’s composition is to comprise feeding stimulants and attractants which includes 1-hexanol (see [0056]). It’s taught that these pesticidal compositions that comprise the attractants may be used in methods of attracting insects as well as rodents such as mice and rats (see abstract, [0012], [0132] and claim 42) (see instant claims 17, 23, 24, 29, 31, 32, 34, 37-39). 
Although the general application of Peterson’s composition and method would necessarily attract rats given the overlapping nature of the compositions, Jones further supports this finding as Jones teaches that 1-hexanol, a critical component of the claimed composition, is used in methods of attracting pests such as rats and mice. Thus, it would have been obvious to use Peterson’s composition in methods of attracting mammalian pests like rats and mice with a reasonable expectation for success.   
With respect to the transitional phrase “consisting essentially of”, Applicant has failed to define what compounds materially affect the basic and novel characteristics of the claimed invention. As such, ‘consisting essentially of’ will be construed as equivalent to ‘comprising’. See MPEP 2111.03. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
	


Claim 36 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2018/0014524; filed 2/17/2015) in view of Jones et al. (US 2010/0227010 as applied to claims 1-4, 17, 23, 24, 26, 29-35 and 37-39 above, and further in view of Ramsteiner (US 2017/0332629; filed 11/11/2014).
Jones teaches that their attractant composition may be provide as a granulated composition that comprises the active attractant ingredients wherein the active compounds are absorbed or adsorbed in/on to a porous granular material such as clays or pumice (see [0126]). 
However, Jones fails to teach the porous material as being a non-porous aromatized material. 
Ramsteiner is directed to particles useful for releasing ingredients such as pheromones useful in attracting insects. It is taught that the phermonones may be provided onto a porous carrier material (see [0056]) such as a clay or zeolite material (see [0061]) wherein the porous material has a pore size of at least 20 nm (see [0059]). Ramsteiner teaches that porous material are preferred because that have large surface area on which large quantities of pheromones can be adsorbed (see [0057]). Thus, it would have been obvious to modify Petersen and Jones such that the lure composition of hexanol and 2-methylbutyl acetate use nanoporous granulate such as that described by Ramsteiner with a reasonable expectation for success. It is noted that the Examiner is interpreting “aromatized” to suggest that the material possesses an aroma. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611